              Case 1:20-cv-00527-SAB Document 19 Filed 04/21/21 Page 1 of 2


 1

 2

 3

 4
                         UNITED STATES DISTRICT COURT
 5
                                 EASTERN DISTRICT OF CALIFORNIA
 6

 7   YVONNE JOANNE HERNANDEZ,                      Case No. 1:20-cv-00527-SAB

 8                  Plaintiff,                     ORDER REQUIRING DEFENDANT TO FILE
                                                   RESPONSIVE PLEADING OR SHOW CAUSE
 9          v.                                     WHY THIS ACTION SHOULD NOT BE
                                                   DEEMED UNOPPOSED
10   COMMISSIONER OF SOCIAL
     SECURITY,                                     TEN-DAY DEADLINE
11
                    Defendant.
12

13          Yvonne Joanne Hernandez (“Plaintiff”) filed this action seeking judicial review of the

14 final decision of the Commissioner of Social Security (“Defendant”) denying her application for

15 disability benefits. (ECF No. 1.) On April 14, 2020, the scheduling order issued in this matter.

16 (ECF No. 5.)

17          Plaintiff filed her opening brief on March 18, 2021. (ECF No. 16.) Pursuant to the

18 scheduling order, Defendant’s response to Plaintiff’s opening brief was to be filed within thirty

19 days after the filing of Plaintiff’s opening brief. (ECF No. 5 at 3.) The scheduling order
20 provided that violation of the order may result in the issue of sanctions pursuant to Local Rule

21 110. (Id. at 4.) More than thirty days have passed and Defendant has not nor filed a response

22 nor sought an extension of time to do so.

23          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these

24 Rules or with any order of the Court may be grounds for imposition by the Court of any and all

25 sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

26 control its docket and may, in the exercise of that power, impose sanctions where appropriate,
27 including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

28 2000).


                                                   1
              Case 1:20-cv-00527-SAB Document 19 Filed 04/21/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that, within ten (10) days from the date of

 2 service of this order, Defendant shall either file an opposition to Plaintiff’s opening brief or a

 3 written response to show cause why Plaintiff’s opening brief should not be deemed unopposed.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     April 21, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
